Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-2, 4-10 are pending. 
During a preliminary amendment of this application, the applicant, on date 12/03/2021 elected without traverse Group II (claims 2, 4-8), drawn to a method of preparing (S)-3-cyclohexene-1-carboxylic acid, comprising:isolating a strain of Acinetobacter, deposited, under accession number CGMCC No. 17220;.   Groups I , III (claims 1 and 9-10 ) of election/restriction-office action of date 11/3/2021 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.
The requirement is therefore made FINAL.
 Claims 2, 4-8 are for examinations

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12//30/2021, in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims  2, 4-8  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims  2, 4-8  refer to Acinetobacter, deposited, under accession number CGMCC No. 17220. However, the specification does not indicate that these strains have been deposited under the Budapest Treaty and therefore, without guarantee of the availability of the strains, the strains are not enabled.
Deposits under the terms of the Budapest Treaty are, in themselves, insufficient to satisfy 37 CFR 1.805-1.807 unless they are disclosed on the record to be freely available to the public should a U.S. patent issue on the instant application. See, Ex parte Hildebrand, 15 USPQ2d 1662, 1664 (1990) (restrictions must "be irrevocably removed upon the issuance of [a] patent" since Rule 9.2 of the Budapest Treaty contains a residual requirement of secrecy). See also, MPEP 608.01 (p)(C)(3).
Application of 37 CFR 1.801, et seq., to any deposit, including a deposit made under the Budapest Treaty, requires that an enabling disclosure based upon such a deposit be provided by submission of a declaration or averment, either by the assignee or the attorney of record over his or her signature and registration number, that gives the following assurances:
1)    that the biological material was accepted by the depository,

will be removed, and,
3)    that the viability of the deposits will be maintained,
for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807. See, MPEP 2405-2411.05, wherein the latter section requires an amendment to the specification that introduces specific information concerning any deposit of biological materials. Such an amendment does not constitute new matter.
Applicants may take one of two actions.
One: Insure that 1) that the biological material was accepted by the depository,
2) that all restrictions on the availability to the public of the deposited material will be removed, and,
 3) that the viability of the deposits will be maintained, for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807 via a statement from the assignee or the attorney of record.
AS WELL AS
amend the specification that introduces specific information 1), 2), and 3) concerning the deposit of biological materials. Basically, reiterate what Applicants wrote at pages 6-7 of their response regarding the viability and maintenance of the deposited E. coli.
Two: delete reference to the deposit from the claims.



Conclusion
Claims 2, 4-8 are rejected.  No claim is allowed.


examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652